KOHLSAAT, District Judge.
In this case, since the argument, a permanent trustee has been appointed. >'o decree has been entered in the matter of the creditors’ bill in the state court. Tn order that a proper record may be made in that suit, the permanent trustee should intervene therein by petition, and obtain a decision on his petition, so (hat he may, if upon legal, advice he concludes so to do, perfect an appeal in case that court decides against his contentions. Tills court has heretofore interfered by restraining order, for the purpose of enabling the creditors to appoint a permanent trustee, and to give *32such trustee time within which to intervene in the suit in the state court for the protection of whatever rights the general creditors may-have in the funds held by the receiver appointed by the state court. The restraining order will be continued in force five days longer for that purpose, and will then be dissolved.